                           Case 5:11-cr-00516-XR Document 85-1 Filed 11/11/20 Page 1 of 7
7-1 LIMS (Rev. 10-2-17)
                                                         UNCLASSIFIED



                                                                                             2501 Investigation Parkway
                               FBI Laboratory                                                  Quantico, Virginia 22135

                                                                                                      4940 Fowler Road
                                                                                             Huntsville, Alabama 35898
                                                      LABORATORY REPORT

             To:     CHRISTOPHER HOVER                           Date:   October 16, 2020
                     Special Agent
                     San Antonio                                 Case ID No.:   SA-60454

                                                                 Lab No.:   2020-01988-4
             Communication(s):      September 18, 2020
             Agency Reference(s):

             Subject(s):

             Victim(s):

             Discipline(s):         Latent Prints
             FBI Laboratory Evidence Designator(s):

             Item 12              Explore Wild Life Notebook (1B16, E6527969)
             Item 13              Camping Look Notebook (1B16, E6527969)
             This report addresses the request for friction ridge print examinations. Item(s) not appearing in
             the listing above were not examined as a part of this report.

             RESULTS OF EXAMINATIONS

             See Appendix A for key terms and the methods, limitations, and interpretations regarding the
             results of examinations.

             The following table provides information regarding the known friction ridge print records of the
             individual(s) for comparison. Unless otherwise indicated, record(s) were obtained from NGI. The
             letter designation will be used throughout this report:

                                                    Individual(s) for Comparison
                      Letter
                                                 Name                     UCN/DOB           Record Information
                    Designation
                           A        MEHRDAD MOEINANSARI                  N7NNRXCP4            Record located




             Page 1 of 7
                                                         UNCLASSIFIED
                    Case 5:11-cr-00516-XR Document 85-1 Filed 11/11/20 Page 2 of 7
                                                                         UNCLASSIFIED

The table below lists results of friction ridge print examinations:

                                      Results of Examinations
                                        MOEINANSARI (A)
                                 Analysis      Comparison                                            Evaluation
      Item Number




                                                                                                                                                 Comparisons
                                                                                                     Identification



                                                                                                                                  Inconclusive
                                 Fingerprint




                                                                                        Anatomical
                                                                          Individuals
                                                            Impression
                                               Palm print




                                                                                                                      Exclusion




                                                                                                                                                    NGI
                                                                                          Source
                         Total




                                    P1            ---          ---             A            #6             A            ---          ---             No
    Item 12                3        P2            ---          ---             A            #6             A            ---          ---             No
                                    P3            ---          ---             A            #1             A            ---          ---             No
                                    P1            ---          ---             A            #7             A            ---          ---             No
    Item 13                3        P2            ---          ---             A            #1             A            ---          ---             No
                                    P3            ---          ---             A            #1             A            ---          ---             No
 Total prints
  suitable for             6
 comparison:

Latent print processing is incomplete for Item 13.

There may be additional prints suitable for comparison on Item 12 and Item 13.

REMARKS

The identity of an individual for comparison is based on the biographical information associated
with the known record. Fully and clearly recorded fingerprints recorded in connection with this
case may be necessary for:
        Confirmation that the appropriate known record was examined (for testimony
           purposes)
        Further comparison of any inconclusive results
        Comparison when known records were not located at the time

Recorded prints should be submitted to the FBI Laboratory's Evidence Control Unit with
correspondence referencing FBI Laboratory number 2020-01988-4.

The remaining friction ridge print examinations were stopped as requested by Special Agent
Christopher Hover on October 16, 2020. If complete friction ridge print examinations are
requested, a resubmission of Item 13 is necessary with the appropriate correspondence
referencing FBI Laboratory number 2020-01988-4. Images of captured prints have been placed
in our files for any future comparisons you may request.

Page 2 of 7

2020-01988-4
                                                                         UNCLASSIFIED
         Case 5:11-cr-00516-XR Document 85-1 Filed 11/11/20 Page 3 of 7
                                        UNCLASSIFIED



In accordance with the Latent Print Units' standard operating procedures, the friction ridge prints
that underwent additional quality assurance checks were reviewed as follows:

                                                                         Blind
                          Examiner                 Verification(s)
                                                                     Verification(s)
                        Marisa Bender                    Yes               ---


For questions about the content of this report, please contact Forensic Examiner D. J. Fife at
(703) 632-8392.

For questions about the status of your submission, including any remaining forensic
examinations, please contact Elizabeth Small at (703) 632-7152.

The evidence will be returned under separate cover.

This report contains the opinions and interpretations of the issuing examiner(s) and is supported
by records retained in the FBI files. This report is consistent with the current Department of
Justice Uniform Language for Testimony and Reports for the Forensic Latent Print Discipline.
The work described in this report was conducted at the Quantico Laboratory. Once a written
discovery request is received, please allow a minimum of thirty days to process.




                                                      D. J. Fife
                                                      Latent Print Operations Unit




Page 3 of 7

2020-01988-4
                                        UNCLASSIFIED
           Case 5:11-cr-00516-XR Document 85-1 Filed 11/11/20 Page 4 of 7
                                         UNCLASSIFIED

APPENDIX A

Explanation of Key Terms:

Suitable for Comparison - A print is suitable for comparison (or claimed) when sufficient reliable
information may be present such that an identification decision could be reached.

The anatomical source of a print deemed suitable for comparison is designated as follows:

           Fingerprint - coming from any part of a finger and designated as #1 through #10 on a
            standard fingerprint card

           Palm print - coming from any part of the palm area of a hand and designated as LP or
            LPP for left palm and RP or RPP for right palm

           Toe print - coming from any part of a toe and designated as #1t through #10t in the
            same manner as a standard fingerprint card

           Footprint - coming from any part of the sole of a foot and designated as LFtpt for left
            foot and RFtpt for right foot

           Handprint - coming from fingerprint(s) and palm print that appear to be deposited by
            the same touch and designated as LHP for left handprint and RHP for right handprint

           Impression - coming from an anatomical region that cannot be determined and may
            have come from any of the above sources

A print deemed suitable for comparison that is detected on an item of evidence may be assigned
a print number, 'P'.

NGI - Next Generation Identification system, the FBI's national friction ridge print database

OGA - Information sharing efforts with Other Government Agency

UCN/DOB - Universal Control Number (formerly FBI #)/Date of Birth




Page 4 of 7

2020-01988-4
                                         UNCLASSIFIED
           Case 5:11-cr-00516-XR Document 85-1 Filed 11/11/20 Page 5 of 7
                                         UNCLASSIFIED

Methods, Limitations, and Interpretations:

Friction ridge skin consists of ridges, which are raised portions of skin, and furrows, which are
the valleys in between the ridges. Friction ridge skin is found on the fingers, palms, and soles of
the feet. A friction ridge print is a reproduction of the friction ridge features when the skin comes
into contact with an item. Items of evidence submitted for friction ridge print examinations may
be examined visually, examined with various light sources, and processed with chemicals and
powders to detect the presence of friction ridge prints. The specific sequence of examinations
and processes depends upon the nature of the evidence.

Friction ridge print examinations are conducted using Analysis, Comparison, and Evaluation
(ACE) (1), which includes an assessment of the quantity and quality of the information present.
The steps of ACE are applied to friction ridge prints as appropriate.

Analysis is the assessment of a friction ridge print by a qualified examiner, accounting for the
quantity and quality of the features detected in the print. An examiner will assess the types of
features and the spatial relationships of the features to one another, which may be affected by
factors such as pressure and movement when the print is transferred (2) (3). A print is deemed
suitable for comparison when sufficient reliable information may be present such that an
identification decision could be reached.

A thorough analysis is conducted on friction ridge prints prior to conducting comparisons.
Analysis is documented by marking observed information in accordance with the Latent Print
Units' standard operating procedures (4).

Comparison is the direct side-by-side observation of friction ridge prints deemed suitable for
comparison to determine whether the information observed during Analysis is in disagreement or
agreement between two prints. When determining if features correspond, an examiner accounts
for variation in the appearance of the friction ridge prints due to factors such as pressure and
movement (2).

Evaluation is the formation of a conclusion based on the examiner's observations, assessments,
and documentation generated during the analysis and comparison of the friction ridge prints.
Decisions that may be reached are as follows (5):

           Identification is an examiner's conclusion that two friction ridge prints originated
            from the same source. The conclusion is an examiner's decision that the observed
            friction ridge skin features are in sufficient correspondence such that the examiner
            would not expect to see the same arrangement of features repeated in a print that
            came from a different source and insufficient friction ridge skin features in
            disagreement to conclude that the prints came from different sources. The basis for an
            identification conclusion is an examiner's decision that the observed corresponding
            friction ridge skin features provide extremely strong support for the proposition that
            the two prints came from the same source and extremely weak support for the
            proposition that the two prints came from different sources. An identification is the

Page 5 of 7

2020-01988-4
                                         UNCLASSIFIED
             Case 5:11-cr-00516-XR Document 85-1 Filed 11/11/20 Page 6 of 7
                                                UNCLASSIFIED

              statement of an examiner's opinion (an inductive inference1) that the probability that
              the two prints were made by different sources is so small that it is negligible. An
              identification is not based upon a statistically-derived or verified measurement or
              comparisons of all friction ridge print features in the world's population. While an
              identification to the exclusion of all others is not supported by research, studies have
              shown that as more reliable features are found in agreement, it becomes less likely to
              find that same arrangement of features in a print from another source (6).

             Exclusion is an examiner's conclusion that two friction ridge prints did not originate
              from the same source. The basis for an exclusion is an examiner's decision that there
              are sufficient friction ridge skin features in disagreement to conclude that the two
              impressions came from different sources.

             Inconclusive is an examiner's conclusion that there is insufficient quantity and clarity
              of corresponding friction ridge skin features between two prints such that the
              examiner is unable to identify or exclude the two prints as originating from the same
              source. The basis for an inconclusive conclusion is an examiner's decision that an
              identification or exclusion cannot be made due to insufficient information in either of
              the two prints examined. The conclusion can be based on either a latent print or a
              known print.

              o Inconclusive is reported when there is insufficient information in the known print.
                Additional recordings from the compared individual may allow for a conclusive
                decision to be reached.

              o Latent inconclusive is reported when there is insufficient information in the print
                deemed suitable for comparison. Additional recordings of the compared
                individual are not expected to allow for a conclusive decision to be reached.

While the examination process is subjective in nature (7), the Latent Print Units have quality
assurance measures in place to minimize variability and reduce the chance of error. Examples
include but are not limited to verification and blind verification, which are implemented in
accordance with the Latent Print Units' standard operating procedures (4).

             Verification is the application of ACE to a friction ridge print by another qualified
              examiner.

             Blind verification is a type of verification by another examiner who has limited case
              information and does not know the evaluation decision of the primary examiner.



1
 "By the process of induction or inference, predictions about new situations are inferred or induced from the
existing body of knowledge. In other words, an inference is a generalization, but one that is made in a logical and
scientifically defensible manner." Oxford Dictionary of Forensic Science 130 (2012).

Page 6 of 7

2020-01988-4
                                                UNCLASSIFIED
         Case 5:11-cr-00516-XR Document 85-1 Filed 11/11/20 Page 7 of 7
                                         UNCLASSIFIED

There is no meaningful predictive rate of error for the entire comparison process (9) (10);
however, studies have demonstrated that examiners reach accurate and reliable conclusions
under specific test conditions (11) (12).

The presence of a friction ridge print on an item of evidence indicates contact was made between
the source and the item. The presence of a friction ridge print alone does not necessarily indicate
the significance of the contact or the time frame during which the contact occurred.

Due to a variety of factors, the recovery of friction ridge prints on items of evidence is not
always successful. A lack of friction ridge prints on an item or the exclusion of a friction ridge
print from a given source does not necessarily mean that the given source did not come into
contact with the item.

References:

1. Ashbaugh, D. R. (1999). Quantitative and Qualitative Friction Ridge Analysis: An
    Introduction to Basic and Advanced Ridgeology. New York, New York: CRC Press.
2. SWGFAST. (2013). Standards for Examining Friction Ridge Impressions and Resulting
    Conclusions - Latent/Tenprint. Retrieved from http://www.swgfast.org/Documents.html.
3. Maceo, A. (2009). Qualitative Assessment of Skin Deformation: A Pilot Study. Journal of
    Forensic Identification, 59(4), 390-440.
4. FBI Laboratory Latent Print Units Operations Manual. Standard Operating Procedures for
    Examining Friction Ridge Prints. Quantico, Virginia. http://fbi.labqsd.com
5. Department of Justice Uniform Language for Testimony and Reports for the Forensic Latent
    Print Discipline.
6. Neumann, C., Evett, I.W., and Skerrett, J. (2012). Quantifying the Weight of Evidence from
    a Forensic Fingerprint Comparison: A New Paradigm. Journal of the Royal Statistical
    Society, 175(Part 2), 371-415.
7. Ulery, B.T., Hicklin, A.R., Buscaglia, J., and Roberts, M.A. (2012). Repeatability and
    Reproducibility of Decisions by Latent Fingerprint Examiners. PLoS ONE 7(3), e32800.
    doi:10.1371/journal.pone.0032800.
8. FBI Laboratory Latent Print Units Quality Assurance Manual. Procedures for Verification
    and Blind Verification. Quantico, Virginia. http://fbi.labqsd.com
9. Budowle, B. et al. (2009). A Perspective on Errors, Bias, and Interpretation in the Forensic
    Sciences and Direction for Continuing Advancement. Journal of Forensic Sciences, 54(4),
    798-809.
10. Kellman, P.J., et al. (2014). Forensic Comparison and Matching of Fingerprints: Using
    Quantitative Image Measures for Estimating Error Rates through Understanding and
    Predicting Difficulty. PLoS ONE, 9(5), e94617. doi: 10.1371/journal.pone.0094617.
11. Tangen, J.M., Thompson, M.B., & McCarthy, D.J. (2011). Identifying Fingerprint Expertise.
    Psychological Science, 22(8), 995-997.
12. Ulery, B.T., Hicklin, A.R., Buscaglia, J., and Roberts, M.A. (2011). Accuracy and Reliability
    of Forensic Latent Fingerprint Decisions. Proceedings of the National Academy of Sciences,
    108(19), 7733-7738.


Page 7 of 7

2020-01988-4
                                         UNCLASSIFIED
